Citation Nr: 0634255	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  06-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran served on active duty from June 1947 to June 1952 
and from June 1955 to June 1958.

This case initially was brought to the Board of Veterans' 
Appeals (the Board) from a rating decision rendered in August 
2004 by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).    

A rating decision dated in January 2004 granted service 
connection for bilateral hearing loss, rated 40 percent, and 
tinnitus, rated 10 percent.   The veteran was notified of 
this decision in January 2004.  The veteran has not expressed 
disagreement with the "down-stream" issues of either the 
effective date or disability evaluation assigned to these 
disabilities; therefore, such matters are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only issue on appeal is that listed on the 
title page of this decision.     


FINDING OF FACT

The veteran does not have a neck disability that has been 
shown to be causally related to his service.  

CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in VCAA 
letters issued in May 2004 and March 2006.  The VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.  The VCAA letters from the RO informed the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Id.  

Although the timing of the notices of 38 C.F.R. 3.159 did not 
comply with the requirement that the notice must precede the 
adjudication, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  He also testified 
under oath at a hearing before the Board in September 2006.  
For these reasons, the timing of the VCAA notices was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, in this case all of the claims have been denied.  
Any questions as to the disability rating or the appropriate 
effective dates to be assigned are moot.  Similarly, while 
the timing of this notice may be defective, no harm results.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  Although the 
veteran's service medical records are unfortunately 
unavailable, the RO obtained VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
is not required in order to make a final adjudication.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as there is no competent 
evidence that tends to link the veteran's claimed disability 
to his service.  Moreover, given the absence of any competent 
evidence of a neck disability until more than 40 years after 
service, any current opinion provided at this point would be 
no more than speculative.  See 38 C.F.R. § 3.102 (2006) (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

  Service Connection

The veteran asserts that service connection is warranted for 
a neck disability because he was injured during combat and 
has had problems since that time.  He argues that he was 
thrown about a tank.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's two DD Form 214's indicate that he served from 
June 1947 to June 1952 and from June 1955 to June 1958.  He 
was awarded the Korean Service Medal with 5 bronze service 
stars and the Combat Infantry Badge during his first period 
of active service.  His military occupational specialty (MOS) 
during his first period of active service was as a light 
truck driver.  His MOS during his second period of active 
service was as an armor crewman.  Unfortunately, the 
veteran's service medical and personnel records may have been 
destroyed in a catastrophic fire that occurred at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1972, and these records are no longer available.  
If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran's claim for service connection for residuals of a 
neck injury was received by the RO in April 2004.

On VA outpatient treatment in February 1999, the veteran 
complained that he had injured his neck at work but it did 
not bother him except for occasional stiffness.  Subsequent 
VA outpatient treatment records show that the veteran was 
diagnosed with chronic neck pain and no neurologic compromise 
in April 2004.  In June 2004, the veteran complained that he 
had experienced chronic cervical spine pain and limited range 
of motion for the last 50 years.  He had difficulty turning 
his head when driving and experienced a "cracking" noise in 
his neck and increased neck pain in the morning.  The 
cervical spine range of motion was to 5 degrees of 
sidebending and to 40 degrees of rotation on the right and to 
10 degrees of sidebending and to 30 degrees of rotation on 
the left.  The veteran complained of dizziness and 
lightheadedness when his cervical spine was extended for 
longer than 5 seconds.  The VA physical therapist noted 
limited cervical spine and shoulder range of motion with pain 
along the right clavicle and base of the occiput.  X-rays of 
the veteran's cervical spine in November 2004 showed 
degenerative joint disease with uncinate spurring.  At that 
time, the veteran stated that he had been informed during 
service that he had "bone chips" in his neck.  The VA 
examiner's diagnosis was chronic neck pain, likely 
degenerative joint disease.   

The RO received a statement from a military associate of the 
veteran's in June 2005.  He remembered that the veteran had 
gotten "tossed around a tank" sometime in August or 
September 1950.  He recalled that the veteran had gone to the 
hospital for X-rays, but he was not sure what the doctor had 
told him.  Another statement dated in April 2006 from a past 
employer indicates that his employer had known the veteran 
for about 20 years, and the veteran appeared to have limited 
motion of the shoulders and neck.  

The veteran testified at a hearing before the Board in 
September 2006.  The veteran's representative stressed that 
the veteran is a combat veteran.  Hearing transcript (T.) 2.  
The veteran stated that he first injured his neck in October-
November 1950 when he was riding in a tank that got hit.  He 
was thrown around many times.  T. 3.  After that incident, 
the veteran sought treatment during service at an aid 
station, the records of which are unavailable.  The veteran 
recalled that he never had X-rays taken until later.  T. 5.  
At the time of service discharge, the neck was not a constant 
pain as it currently was.  After service, the veteran related 
that his first medical treatment for the neck was with VA.  
He stated that he never had an injury to the neck at work.  
His only injury, as far as he knew, was during service.  T. 
7-8.        

The Board finds that the preponderance of the evidence is 
against the claim.  Initially, the Board notes that the first 
evidence of a neck condition is dated in February 1999.  This 
is approximately 41 years after separation from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection. Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  In this case, there 
appears to be a very significant elapse of time without 
medical treatment and without explanation other than an 
absence of disability.  

In addition to the first competent findings being 
demonstrated more than 40 years after service, the initial 
medical treatment records also reflect that the veteran 
reported that the neck problems were related to a work 
injury.  In general, the history provided in the context of 
medical treatment, without an underlying agenda of secondary 
gain, is considered more credible than history provided in 
conjunction with a claim for benefits.  After these 1999 
records and after the veteran filed for disability 
compensation benefits, he subsequently clarified (and 
testified under oath) that he did not have any injury to his 
neck at work.  The Board observes that not only may the 
veteran's memory be dimmed with time, but self-interest may 
also play a role in the more recent statements.   See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In any event, there is no 
indication in the competent medical evidence that the 
veteran's current disability is causally related to his 
military service.   Rather, the VA treatment records 
subsequent to 1999 note the veteran's history of a military 
injury and current complaints.  For example, the assessment 
in June 2004 was "complaints of chronic cervical spine pain 
and limited range of motion for 50 years."  Although the 
veteran is certainly competent to report his complaints of 
pain, this lay history is not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional. LeShore v. Brown, 8 Vet. App. 406 
(1995).

The Board recognizes that the veteran is the recipient of the 
Combat Infantry Badge.  To the extent that the veteran argues 
that he has a neck disability as a result of an injury during 
combat, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirement of a diagnosis, or a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
That is, the Board accepts that the veteran injured his neck 
during service.  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected. Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.   Section 1154, 
however, does not address the questions of either current 
disability or nexus to service, both of which competent 
medical evidence is generally required.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996), citing Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  Here, although the Board 
recognizes that the veteran had an injury in service, the 
remaining requisite medical nexus between current disability 
and service is not provided.  

The Board has considered the veteran's testimony and the lay 
statements submitted in support of his argument that he has 
the claimed disorder that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Similarly, 
the lay statements from the military associate and employer 
provide evidence of first-hand observations but cannot 
provide competent evidence of a nexus between a current 
disability and service.  Thus, the military associate's 
confirmation of the in-service incident is consistent with 
the veteran's testimony, and under section 1154 has been 
recognized by the Board as having occurred.  Nevertheless, 
both lay statements do not provide the crucial medical nexus 
evidence.  Accordingly, the veteran's claim for service 
connection must be denied.  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his [claimed]  condition).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is explained above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disability is denied.


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


